DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 11, after the words “single rigid support member”, add the words “wherein the curved metal sheet, plate or strip electrode comprises one or more legs and a curved portion”. 
Cancel claim 6.
In claim 7, change “claim 6” to “claim 1”.
In claim 14, line 7, after the words “rigid support member”, add the words “wherein the curved metal sheet, plate or strip electrode comprises one or more legs and a curved portion”. 
In claim 18, line 7, after the words “curved metal sheet, plate or strip”, add the words “wherein the electrodes of two of the angularly spaced groups of electrodes are attached to a single rigid support member and the curved metal sheet, plate or strip electrode comprises one or more legs and a curved portion”. 
Authorization for this examiner’s amendment was given in an interview with William Guertin on 18 March 2021.
Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15, 18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-5, 7-11, 13, 18 and 21, the prior art does not disclose or make obvious an ion guide comprising a plurality of axially spaced electrodes comprising one or more groups of electrodes and one or more rigid support members, wherein the plurality of electrodes are angularly spaced apart from one another, wherein electrodes of two of the angular spaced groups of electrodes are attached to a single rigid support member, wherein the electrodes comprise one or more legs and a curved portion.
Regarding claims 14 and 15, the prior art does not disclose or make obvious an ion guide having a rigid support member and a plurality of electrodes arranged in two parallel rows wherein each electrode comprises one or more legs and a curved portion.
In the prior art, ion guides having electrodes of various shapes attached to rigid support members are taught by Stoermer (US 7,391,021 B2),  Quarmby (US 9,870,906 B1), Okamura (US 8,207,491 B2), Kernan (US 5,298,745 A), and Zanon (US 8,779,353 B2), but the prior art does not teach that the electrodes are angularly spaced or arranged in two parallel rows and comprise one or more legs and a curved portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.